Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al., “Dynamic Warp Formation and Scheduling for Efficient GPU Control Flow” .
	Regarding claim 1, Fung teaches:
A method for reducing divergence of control flow in a single- instruction-multiple-data processor, the method comprising: at a point of divergent control flow, identifying control flow targets for different execution items of a wavefront (see e.g. section 4, a divergence point for threads including execution items such as instructions making up a basic block or function); sorting the execution items to generate sorted execution item groups (see e.g. section 4, fig. 9, groups that diverge to code block A or code block B); reorganizing the execution items based on the sorted execution item groups (see e.g. fig. 9, warps are reorganized so that threads for code block A are grouped together and similarly for threads for code block B); and executing after the point of divergent control flow, with the reorganized execution items (see e.g. section 4, fig. 9), wherein the wavefront executes at least a portion of the reorganized execution items (see e.g. section 4.2, threads that do not cause any conflict will be assigned to the original warp).
While Fung continues to execute threads for existing warps that are maintained after a divergence point (see e.g. section 4.2, “threads that do not cause any conflict will be assigned to the original warp”), Fung fails to explicitly describe executing the reorganized execution items within the same wavefront.
Giroux teaches reordering threads within the same warp (see e.g. para. [0009], [0098]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Fung and Giroux 
Regarding claim 2, Fung in view of Giroux teaches or suggests:
The method of claim 1, wherein identifying the control flow targets for the different execution items comprises identifying whether the different execution items take or do not take a branch (see e.g. section 4, fig. 9, whether they take a branch to code A or not).
Regarding claim 3, Fung in view of Giroux teaches or suggests:
The method of claim 1, wherein identifying the control flow targets for the different execution items comprises identifying the target address of a jump (see e.g. section 3.2, 4, a target is identified to determine whether they are branching to the same target).
Regarding claim 4, Fung in view of Giroux teaches or suggests:
The method of claim 1, wherein sorting the execution items comprises grouping execution items with the same control flow target together into the execution item groups (see e.g. section 4, fig. 9).
Regarding claim 5, Fung in view of Giroux teaches or suggests:
The method of claim 1, wherein the reorganizing comprises an inter-wavefront technique, in which execution items are reorganized across wavefronts of a workgroup (see e.g. section 4, fig. 9, execution items are reorganized across warps).

The method of claim 5, wherein reorganizing the execution items based on the sorting comprises assigning execution item groups to the wavefronts of the workgroup (see e.g. section 4, fig. 9, execution items are assigned to warps).
	Regarding claim 7, Fung in view of Giroux teaches or suggests:
The method of claim 1, wherein the reorganizing comprises an intra-wavefront technique, in which execution items are reorganized across time slots of a wavefront (see e.g. section 4, fig. 9, a warp is reorganized by adding execution items to the open slots to fill out the time slots of the warp).
Regarding claim 8, Fung in view of Giroux teaches or suggests:
The method of claim 7, wherein reorganizing the execution items based on the sorting comprises assigning execution item groups to the time slots of the wavefront (see e.g. section 4, fig. 9, groups of threads and their instructions are assigned to slots of a warp).
	Regarding claim 9, Fung in view of Giroux teaches or suggests:
The method of claim 1, further comprising: adding, by a compiler, into a shader program, instructions to implement the sorting and reorganizing (see e.g. section 3, compiled code for a shader program used along with dynamic hardware optimizations).
	Claims 10-17 are rejected for reasons corresponding to those given above for claims 1-9.
Claims 18-20 are rejected for reasons corresponding to those given above for claims 1-3.


Response to Arguments
Applicant’s argument regarding executing the reorganized execution items within the same wavefront has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Giroux.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183